DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application

Claims 1-20 are pending and presented for examination.Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8 and 16-20, drawn to a method of making, classified in C01B32/17.
II. Claims 9-15, drawn to an apparatus, classified in B01J15/005.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus can be used to make different products (carbon soot for instance).
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classifications;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and
the inventions require a different field of search (e.g., different electronic resources, queries/strategies or CPC subgroups).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with S. Patel on 15 July 2021 a provisional election was made to prosecute the invention of Group I, claims 1-8 and 16-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 1 and 4-8, the terms "high predefined pressure" and “low predefined temperature” in claim 1 is a relative term which renders the claim indefinite.  The term "high predefined" and “low predefined” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear with what respect the pressure is “high” versus and the same for “low”. For the purposes of compact prosecution “high pressure” is being treated as above atmospheric pressure and “low temperature” is being construed as being below 1100 C (all claims except 2 and 3).
Furthermore, for claims 2 and 3 “the predefined pressure” and “the predefined temperature” respectively should read “the pressure” and “the temperature” for correct antecedent basis.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 1, 4, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Kinetic Study of the Carbon Filament Formation by Methane Cracking on a Nickel Catalyst” to Snoeck et al. (hereinafter, “Snoeck at __”).
	Regarding claims 1 and 4, Snoeck discloses a method of forming CNTs (Snoeck at 251 L col) comprising:
	Making the CNTs by flowing methane into a tube (Id.); 
	Increasing the pressure to 10 bar for the CNTs (Id.); and
	Maintaining the temperature at a low predefined temperature (500-550 C, Id.).
	While the reaction time is not expressly stated, given application of a high pressure and low temperature, one of ordinary skill in the art would expect the reaction to yield CNTs on a “minutes” timescale over “hours” though the Office cannot test for this. See MPEP 2112 V, "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency' under 35 U.S.C. 102, on prima facie obviousness' under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433-34 (CCPA 1977))".
With respect to claim 6, sealing is inherent to maintain the “high pressure”.
Turning to claim 8, a mole fraction of 0 implies no propane is required.

Claims 1, 4, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Chemical vapor deposition of methane for single-walled carbon nanotubes” to Kong et al. (hereinafter, “Kong at __”).
	Regarding claims 1 and 4,Kong discloses a process for forming CNTs (Kong at “Abstract”) comprising:
	Making the CNTs by flowing methane into a tube (Kong at 569 L col);
Increasing pressure to a “high predefined pressure” (1.25 atm, Id.) for the CNTs; and
Maintaining temperature at a low predefined temperature (1000 C, Id.) for the CNTs, wherein the high pressure and low temperature produce the CNTs within minutes (10 min, Id.).
With respect to claim 6, sealing is inherent to maintain the “high pressure”.
Turning to claim 8, a mole fraction of 0 implies no propane is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over WO2014202740 to Seo et al. (hereinafter, “Seo at __”).
Regarding claims 1, 3, 4 and 7, Seo discloses a process for growing CNTs (Seo at “Abstract”) comprising:
Making the carbon nanotubes by flowing methane into a tube (Seo at 12:5);
Increasing pressure to a high pressure for the CNTs (21:16); and
prima facie obvious, see MPEP 2144.04), wherein the high pressure and low temperature produce the CNTs within minutes (0-1200 minutes which also overlaps, Seo at 17:4).
Regarding claim 4 (further) and claim 5, ethylene can also be a source gas (“Claim 76”). Given this, one of ordinary skill in the art would find combining them to be obvious as they are known equivalents to perform the same task, CNT growth (See MPEP 2144.06 I). The reduction in temperature would be inherent as the light hydrocarbons have a lower decomposition temperature than methane (730 vs. 1200 C).
With respect to claim 6, sealing is inherent to maintain the “high pressure”.
Turning to claim 8, a mole fraction of 0 implies no propane is required.

Allowable Subject Matter
Claim 2 would be allowable outside of the above 112(b) issue.
Claims 16-20 are allowed.
As to claims 2 and 16-20, none of the cited prior art either alone or in combination discloses CNT production at a pressure of 3000-5000 psi under methane flow for CNT production. “Reliable Growth of Vertically Aligned Carbon Nanotube Arrays by Chemical Vapor Deposition and In-situ Measurement of Fundamental Growth Kinetics in Oxygen-free Conditions” to In discloses CVD at 540-740 (In at “Table 3.1”) and “high pressure” (In at 5 which is defined as >1atm), yet no CNT are produced under these conditions.

Conclusion
Claims 1-8 are rejected. Claims 16-20 are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RICHARD M. RUMP
Primary Examiner
Art Unit 1736



/RICHARD M RUMP/               Primary Examiner, Art Unit 1796